Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Oct. 6, 2021 has been received and entered.
Currently, Claims 1, 4, and 6-9 are pending. Claims 1, 4, 6 and 8-9 are examined on the merits. Claim 7 is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Aug. 9, 2019.
Applicant’s election with traverse of the species KI-MsEMO1 10 in the reply filed on Aug. 9, 2019 is acknowledged. The traversal is on the ground(s) that the species are the same. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019, 7/31/2019, 1/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 103
Claims 1, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ceddia et al. (US 2015/0209317 A1) in view of Ruden et al. (US 2011/0277337 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017] to improve memory, reasoning, concentration and planning [0018]. Up to 1200 mg would be met by 900 mg per day.  Mg is a solid measurement, which includes powder.  Extract comprises rosamarinic acid (Claim 4), which is water soluble (see page 1, paragraph 1, https://foodb.ca/compounds/FDB002427).

Ruden et al. teaches a method of drying fresh plant material to obtain rosmarinic acid from spearmint clonal lines (KI-MsEMO1 10) (Example 2).  Drying involves getting rid of water.  The resulting material would be water soluble because its water was eliminated by the process of drying [0011].  Spearmint plant tissue was harvested and dried via the drying parameters, where the leaf and small stem tissue were ground using a mortar and pestle [0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use KS-MsEMO1 10 for spearmint because Ruden et al. teaches it is a clonal line that can be used for obtaining dry plant material. One would have been motivated to make a spearmint powder for the expected benefit of treating neurogenesis with spearmint. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising at least once a day in a dose up to 1200 mg of the active agent combination for the following reasons. The reference does teach the composition for improving memory, reasoning, concentration and planning. Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017]. Thus, it would have been obvious to make a concentrated composition containing a dose up to 1200 mg for use as a  disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CGPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
The reference also does not specifically teach formulating the composition in the forms claimed by applicant. These pharmaceutical terms are well known in the art to be acceptable means of administering a pharmaceutically active substance. Based on this knowledge, a person of ordinary skill in the art would have had a reasonable expectation that formulating the composition taught by the references in the claimed forms would be successful. Therefore, an artisan of ordinary skill would have been motivated to formulating the composition taught by the reference in the forms claimed by applicant. Such reasonable expectation would provide motivation to use spearmint extract in a capsule.
Response to Arguments
Applicant argues that Ceddia cannot be a reference because it is a double patenting reference.
In response to Applicant’s argument, the Ceddia reference qualifies as a 103 rejection because the effective filing date is Nov. 11, 2016, while the Ceddia reference is published in July 30, 2015.  The reference date is more than one year from the effective filing date.  The inventive entity is different and there is no Joint Research Agreement; therefore, the reference can be used as prior art.  There is no exclusion of using a reference for one type of rejection only.  As long as the reference meets some of the limitations of the claim, then the reference can be used in combination with other references. 

Double Patenting
Claims 1, 4, 6 and 8-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, 15, 18-24, and 51 of copending Application No. 14/962537; claims 1-3, 5-7, and 11-14 of copending Application No. 14/609907; claims 1,2, 11, 17, 19, and 22-23 of copending Application No, 13/962609, Although the claims at issue are not identical, they are not patentably distinct from each other because using spearmint for the treatment of cognitive or brain or mental activities all require promoting neurogenesis process in the present claims.

In Application No, 14/609907, the claims use the spearmint extract for enhancing or improving or sustaining cognitive health.  The administration of a spearmint extract as claimed would inherently promote neurogenesis because it is the same extract.   
In Application No. 13/962609, the claims use the spearmint extract for enhancing or improving or sustaining cognitive health.  The administration of a spearmint extract as claimed would inherently promote neurogenesis because it is the same extract.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the same extract because spearmint has neurogenic functions in the brain. One would have been motivated to make spearmint with neurogenic functions for the expected benefit of treating or enhancing cognitive health. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655